Relative to Assignment of Error No. 1 and Juv. R. 30 requirements, I concur in the majority *Page 176 
decision and opinion for the reasons therein stated and for the reasons stated in my dissent in State v. Reuss (Aug. 7, 1981), Wood App. No. WD-81-26, unreported. Since the decisions in State
v. Oviedo and Reuss, supra, in my opinion, reach opposite conclusions relative to Juv. R. 30 requirements, I would convene this court en banc to resolve the conflict and formulate one uniform rule for the guidance of the bench and bar in the Sixth Appellate District. See, e.g., Federal Rules, United States Court of Appeals for the Sixth Circuit, Rule 14, "En Banc-Required Statement for Rehearing En Banc," and Fed.R.App.P. 35.